DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
 Response to Arguments
Applicant’s amendments and associated arguments filed 1/12/2021, with respect to the 102 and 103 rejections found in the previous office action have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mishelevich (US 2013/0281890).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the two different physical quantities".  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
Regarding claims 1, 17 and their respective dependent claims, the preamble of claims 1 and 17 recite a “method for imaging a brain of a subject.” However, the body of each claim never actually requires imaging a brain of a subject. When reading the preamble in the context of the entire claim, the recitation “for imaging a brain of a subject” is not limiting because the body of each claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
As long as the method steps recited in the body of each claim are taught by the prior art, the claim is met. As written, if the claimed method steps are carried out, then this will constitute “a method for imaging a brain of a subject” as defined by each claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishelevich (US 2013/0281890).
Regarding claims 1, 2, 14 and 17, Mishelevich discloses a method comprising providing a detecting apparatus as seen in figure 19. A set of sensors comprising ultrasound transducers 970, 975 and 980 are held by holder 960 (figure 19 and par. 0528). The holder defines a plurality of compartments within elements 974, 979 and 984, each compartment adapted to hold an ultrasound transducer (Figure 19 and par. 0528). Each compartment is located at a different, predetermined location relative to the periphery of the holder in order to stereotactically target areas 910, 920, 930 of the subject’s brain (figure 19 and par. 0528). As seen in figure 19, the holder 960 is maintained on the head of the subject while a position of each transducer can be modified (par. 0528).
Regarding claim 4, the exterior housing of elements 974, 979 and 984 are considered “spacers” as claimed since each housing has predetermined dimensions,  guides the insertion of the transducers within the compartments, and can be removed from the holder 960, if so desired by a user.
Regarding claim 10, the arrangement of the compartments in a repeating pattern is considered a “lattice.”
Regarding claim 11, each compartment has 4 intersecting bars forming the outer housing, such that there are 12 intersecting bars with the 3 compartments shown.
Regarding claim 12, each transducer has a mechanical portion that is adapted to maintain the transducer in the compartment, each mechanical portion considered “complementary” to another mechanical portion, as Mishelevich does not disclose that that transducers physically interfere with each other in any way.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich.
Mishelevich discloses the applicant’s basic invention, including the holder having a closed shape. Additionally, figure 26 of Mishelevich shows that the shape of the holder 460 can have flat sides but is silent as to the shape being polygonal with each side having a length less than 10 centimeters. However, if one were attempting to use the device on a smaller brain, such as the brain of a squirrel, the overall size of the holder surrounding the head would be dimensioned appropriately, and could include dimensions of 10cm or less. Additionally, as demonstrated by figure 26 of Mishelevich, choosing different shapes, as necessary, was fully contemplated by the inventor. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the shape and size of the holder of Mishelevich in order to fit the size of the subject and produce optimal results. Additionally, see the following relevant court decisions:
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Regarding claims 15 and 16, the applicant has previously admitted that reducing a signal to noise ratio, and limiting the weight, of a sensor is notoriously old and well known in the medical art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich in view Wang et al. (US 2016/0089117, hereinafter Wang).
Mishelevich, as described above, discloses an ultrasound system but is silent as to also including an accelerometer and an electrical sensor. Mishelevich does disclose the use of EEG as a feedback signal, as well as other types of sensed feedback signals, but is silent as to how the sensing is done (par. 0080).  However, Wang discloses that the use of accelerometers and electrical sensors in addition to ultrasound transducers and sensors is known in the art (par. 0071). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to include the accelerometer and electrical sensor as taught by Wang in the apparatus of Mishelevich in order simultaneously and efficiently obtain additional data about a patient which could aid in treatment, as generally taught by Mishelevich.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich in view of Rothberg et al. (US 2013/0116561, hereinafter Rothberg).
Mishelevich, as described above, discloses an ultrasound system but is silent as to also including EEG sensors in the apparatus. Mishelevich does disclose the use of EEG as a feedback signal, but is silent as to how the sensing is done (par. 0080). However, Rothberg discloses that the use of EEG sensors in addition to ultrasound transducers and sensors is known in the art (par. 0438). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing to include the EEG sensors as taught by Rothberg in the apparatus of Michelevich in order simultaneously and efficiently obtain additional data about a patient which could aid in treatment, as generally taught by Mishelevich.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792